DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 each depend from “claim 11”, which does not exist; the office understands dependency from claim 8 to be intended (by referring to “the membrane separation unit”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Da Costa et al (US 2009/0159505).
Regarding claim 1, Da Costa discloses a process for removing catalyst fine particles from a hydrocarbon product (see Abstract; Fig. 1C) comprising:
providing at least one membrane to remove the catalyst fine particles from the hydrocarbon product (see [0007]; [0051]; [0056]);
contacting the hydrocarbon product at a feed side of the membrane (see [0008]; [0069]-[0070]; [0112]);
recovering a catalyst fines-depleted stream at a permeate side of the membrane (see [0008]; [0112])); and
recovering a catalyst fines-enriched stream at a retentate side of the membrane, wherein the catalyst-fines enriched stream comprises the catalyst fine particles removed from the hydrocarbon product (see [0008]; [0112]).
The membrane may be a nanofiltration membrane (see [0038]; [0063]; [0075], the particles being removed and pore size rating of the membrane include embodiments within the scope of nanofiltration). Finally, Da Costa discloses removing catalyst particles with a particle size ranging from nanometer size to about 1-2 microns or extremely small particles, i.e. less than 100nm (see [0063]), thus sufficiently overlapping with the claimed particle size range.
Regarding claim 2, Da Costa discloses wherein the hydrocarbon product contains at least 30 ppmw of the catalyst fine particles (see [0056]).
Regarding claim 5, the catalyst fines-depleted stream of Da Costa would be usable as an end product (see [0140].
Regarding claim 7, Da Costa discloses wherein the membrane comprises a polymeric membrane or a ceramic membrane (see [0076]). Da Costa discloses embodiments wherein the pore size of the membrane is 0.5 micron (500 nm) or less or at least 0.01 micron (10 nm) (see [0075]), overlapping the claimed range.
Regarding claim 8, Da Cota discloses a membrane separation unit for use in a catalytic cracking unit comprising (see Fig. 1C; [0007]; [0051]; [0056] [0112]):
at least one membrane to remove catalyst fine particles from a hydrocarbon product;
a feed side of the membrane for contacting the hydrocarbon product;
a permeate side of the membrane for recovering a catalyst fines-depleted stream;
a retentate side of the membrane for recovering a catalyst fines-enriched stream, wherein the catalyst fines-enriched stream comprises the catalyst fine particles removed from the hydrocarbon product.
The membrane may be a nanofiltration membrane (see [0038]; [0063]; [0075], the particles being removed and pore size rating of the membrane include embodiments within the scope of nanofiltration). Finally, Da Costa discloses removing catalyst particles with a particle size ranging from 
Regarding claims 9 and 10, the limitations claimed are directed to the material acted upon and the intended manner of operating the device and are not structurally limiting to the claimed membrane separation unit. Accordingly, Da Costa is considered to teach all of the structural features of the claimed membrane separation unit for the same reasons discussed above. See MPEP 2114 & 2115.
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Da Costa, as applied to claim 1, in view of Krambeck (EP 148 024).
Regarding claims 3, 4 and 6, Da Costa does not disclose wherein the catalyst fine particles comprise aluminum and silicon and wherein at least a portion of the catalyst-enriched stream is recycled into a feed stream of an FCC unit.
Krambeck is directed to an FCC process entailing steps for removing catalyst fines by filtration and recycling the catalyst back to the reactor or to mix with reactor feed (see pp. 11-12, Entrainable Catalyst Recovery). The catalyst used is ZSM-5, containing aluminum and silicon (see table at the bottom of p. 10).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use the filtration process of Da Costa in an FCC process, such that a catalyst containing silicon and aluminum is separated from a hydrocarbon product and further entailing recycling the separated catalyst fines, as suggested by Krambeck, given that Da Costa discloses suitable reactors including fluidized bed reactors (see [0056]) and Krambeck discloses a need for FCC product filtration in order to separate and recover entrainable catalyst which may be reused in the FCC process, wherein recycle of all of the slurry oil is problematic (see pp. 11-12).
Further regarding claim 4, Da Costa discloses its process removing at least 99% of the heavy oil from the catalyst particles (see [0115]), thus inherently teaching a catalyst fines-depleted stream having 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772